Title: General Orders, 7 December 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Dec. 7th 1775
Parole Sydney.Countersign Brutus.


The Connecticut Regiments are to be under arms, upon their regimental parades; on saturday at eleven in the forenoon, in order to be reviewed—They are to have their arms in good order; the Rolls to be called over, and no man to be absent, every one that is able must appear; for this purpose they are to be exempt from all other duty upon that day.
The Qr M. General is strictly enjoined to pay proper attention to the Order of the 23rd of Novr respecting the quartering officers &c.—and is to prevent Boards, and other Materials being applied, to the building any houses without his Orders, as none such will be allowed for, by the public. All Officers are to pay due obedience to this order.
